The employer has appealed from an award of compensation in favor of claimant. On December 18, 1933, while engaged in the course of his employment claimant sustained an injury to his right eye which resulted in its total loss of use. The appellant contends that the claimant was either an independent contractor or an employee of an independent contractor and that consequently he is not employed within the meaning of the Workmen’s Compensation Law. The Industrial Board found that claimant was employed by the appellant for the purpose of erecting two bungalows on property owned by the latter and that while so engaged he received the injury for which the award was made. There is evidence to sustain the finding of the Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present—'Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.